Citation Nr: 1805299	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  16-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has demonstrated, at worst, Level VII hearing acuity in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

The Veteran's bilateral hearing loss is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  In considering the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral hearing loss.  

During a June 2014 VA audiology evaluation, the Veteran reported having difficulty hearing if not looking directly at the speaker.  He said that he could hear, but not understand what was being said and that he that he had trouble hearing over the phone.  Audiometric testing results at that time were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
55
75
85
100
78
Left
55
70
70
80
68

Speech recognition ability was 60 percent in the right ear and 80 percent in the left ear.  Using Table VI, the results of the June 2014 VA audiology evaluation equate to a Level VII in the right ear and Level IV in the left ear.  Using Table VII, those results warrant a 20 percent rating.  

As the puretone threshold at each of the four specified frequencies was 55 decibels or more, the Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  Using Table VIa, the average puretone thresholds equate to a Level VII in the right ear and a Level V in the left ear.  Using Table VII, those results warrant a 30 percent rating.

During a January 2016 VA audiology evaluation, the Veteran reported having difficulty understanding conversation speech in all listening environments.  He also stated that he could not hear the television.  Audiometric testing results at that time were as follows:


1,000
2,000
3,000
4,000
Avg. Hz.
Right
60
65
80
95
75
Left
55
65
65
75
65

Speech recognition ability was 84 percent in both ears.  Using Table VI, the results of the January 2016 VA audiology evaluation equate to Level III in both ears.  Using Table VII, those results warrant a noncompensable rating.  

Under 38 C.F.R. § 4.86, using Table VIa for exceptional patterns of hearing impairment, average puretone thresholds equate to Level VI in the right ear and Level V in the left ear.  Using Table VII, those results warrant a 20 percent rating.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.  In addition, there is no basis for the assignment of staged ratings, as the criteria for a higher rating have not been met during the relevant time period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In his July 2014 notice of disagreement and January 2016 substantive appeal, the Veteran stated that his hearing loss had affected his entire life since his military service and that he believed he should be compensated to a greater degree for his pain and suffering.  He also indicated that he did not understand why he only received one evaluation when the hearing in both of his ears was bad.

The Board has considered the evidence of record showing that the Veteran has difficulty understanding speech, particularly when not looking at the speaker directly.  Although the Board finds his statements to be credible, it finds that those factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to no greater than a 30 percent disability rating.  This percentage is derived by considering the hearing acuity in both ears, not just one ear.  For those reasons and bases, the Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to an initial rating in excess of 30 percent is not warranted.  



ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


